People v Harrison (2017 NY Slip Op 06455)





People v Harrison


2017 NY Slip Op 06455


Decided on September 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
L. PRISCILLA HALL
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2015-01294
2015-01320

[*1]The People of the State of New York, respondent, 
vLee Harrison, appellant. (S.C.I. Nos. 1988/14, 1989/14)


Lynn W. L. Fahey, New York, NY (Anders Nelson of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and William H. Branigan of counsel; Arianna Clark on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Queens County (Kron, J.), both imposed January 15, 2015, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 267; People v Brown, 122 AD3d 133), and thus, does not preclude review of the defendant's claim that the sentences were excessive (see People v Villanti, 152 AD3d 801). Moreover, contrary to the People's contention, the fact that the defendant received the negotiated sentences does not foreclose him from arguing that the sentences were excessive (see People v Thompson, 60 NY2d 513). The sentences, however, were not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., BALKIN, HALL, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court